     KEVIN O’ROURKE
 1   SOUTHWELL & O’ROURKE, P.S.
     Attorneys at Law
 2   960 Paulsen Center
     W. 421 Riverside Avenue
 3   Spokane, WA 99201
     (509) 624-0159
 4
                               UNITED STATES BANKRUPTCY COURT
 5
                     IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
 6
     In re:                                               No.: 20-01507-FPC7
 7
     GARY WAYNE PETERS,                                   Chapter 7
 8
                     Debtor.                               APPLICATION FOR ORDER
 9
                                                          APPROVING EMPLOYMENT OF
10                                                           ATTORNEY (LR 2014)

11
              COMES NOW the undersigned Trustee and applies to the Court for an Order
12
     approving the employment of Southwell & O'Rourke, P.S. as attorneys for the Trustee in
13

14   the above-entitled estate.

15            For purposes of this Application and verification and the disclosures contained

16   herein, the term APPOINTEE shall include the named appointee, and if the named
17
     appointee is a law partnership or corporation or an accounting partnership or
18
     corporation, or is an attorney or accountant employed as a partner, member, or regular
19
     associate of a partnership or corporation, the named appointee and each member,
20
     partner or regular associate of such partnership or corporation.
21
              Applicant and Appointee in making and verifying this Application understands
22

23   that appointee is a fiduciary to the estate or Creditor's Committee as appropriate, and is

24   obligated to fully and candidly disclose all material facts relating to the employment and

25   is obligated to timely disclose subsequently discovered material facts.
     Application-1                                           SOUTHWELL & O'ROURKE, P.S.
                                                                A PROFESSIONAL SERVICE CORPORATION
                                                                     ATTORNEYS AT LAW
                                                                 SUITE 960, PAULSEN CENTER
                                                                WEST 421 RIVERSIDE AVENUE
                                                                SPOKANE, WASHINGTON 99201
                                                                  TELEPHONE (509) 624-0159



       20-01507-FPC7        Doc 15   Filed 09/23/20   Entered 09/23/20 14:42:46                      Pg 1 of 5
     Your applicant makes the following representations under penalty of perjury and subject
 1

 2
     to 18 U.S.C. §152:

 3           1. That the specific facts showing the necessity for the employment are:

 4           To represent Chapter 7 Trustee in liquidating and collecting property of
             the estate and any related claims.
 5
             2. That the reason for the selection of the above-named appointee is:
 6

 7           Appointee has had more than fifteen (15) years experience in working on and
             dealing with issues such as is going to be required in this case.
 8
             3. That the professional services to be rendered are:
 9
             To represent Chapter 7 Trustee in liquidating and collecting property of
10
             the estate and any related claims.
11
             4. That appointee is qualified to provide the services to be rendered based on
12   the following:

13           Appointee has had more than fifteen (15) years experience in working on and
             dealing with issues such as is going to be required in this case.
14
             5. That any proposed arrangement as to compensation, including hourly rates or
15
     flat fees if applicable, is as follows, but that approval of that arrangement and any
16   payment or allowance of compensation for services rendered or reimbursement of
     expenses will be in accordance with 11 U.S.C. §329 and §330 and FRBP §2016:
17
             $375.00 per hour for Kevin O’Rourke
18           $400.00 per hour for Dan O’Rourke
19
             6. That appointee is a relative of the Bankruptcy Judge assigned the case.
20
     YES       NO

21           7. That appointee does not hold or represent an interest adverse to the estate,
     that appointee is a disinterested person and that appointee has not served as examiner
22   in the case.    YES        NO, If yes, explain:        N/A

23         8. That appointee is not and will not while employed by the Committee represent
     any other entity having an adverse interest in connection with the case.   YES
24
       NO, If yes, explain:     N/A
25

     Application-2                                          SOUTHWELL & O'ROURKE, P.S.
                                                               A PROFESSIONAL SERVICE CORPORATION
                                                                    ATTORNEYS AT LAW
                                                                SUITE 960, PAULSEN CENTER
                                                               WEST 421 RIVERSIDE AVENUE
                                                               SPOKANE, WASHINGTON 99201
                                                                 TELEPHONE (509) 624-0159



       20-01507-FPC7       Doc 15   Filed 09/23/20    Entered 09/23/20 14:42:46                     Pg 2 of 5
            9. That to best of your applicant's knowledge, all of the appointee's connections
 1
     with the Debtor, creditors, any other party in interest, their respective attorneys and
 2
     accountants, the United States Trustee, any person employed in the Office of the United
     States Trustee or the Bankruptcy Judge assigned the case are as follows:
 3
     A.      That appointee is a creditor as defined by 11 U.S.C. §101(10).                   YES           NO,
 4           If yes, complete the following:
 5           Date on any waiver, set-off or assignment:________________.
 6
             Type of debt incurred:____________        Payment made: $__________
 7           Date incurred:___/___/___                 Date payment made:___/___/___
             Amount incurred:$_____________            Amount of payment:$______
 8           Remaining balance:$______

 9   B.      That appointee is indebted to the Debtor or to the estate?             YES                NO, If
             yes, complete the following:
10

11
             Type of debt incurred:____________        Payment made: $__________
             Date incurred:___/___/___                 Date payment made:___/___/___
12           Amount incurred:$_____________            Amount of payment:$______
             Remaining balance:$______
13
     C.      That appointee has or presently represents an entity that could be classified as a
14           creditor as defined by 11 U.S.C. §101(10)?      YES        NO, If yes, provide the
             following and any other relevant information as to each such entity:
15

16                          1) name
                            2) Dates, capacity and scope of representation
17                          3) Actual or possible conflicts according to any applicable code or
                     rules of professional conduct, including discussion as to any waivers
18                   received or given
19
     D.      That appointee is or has been equity security holder as defined in 11 U.S.C.
20
             §101(17)?      YES       NO, If yes, provide the following and any other relevant
             information as to such equity security interests:
21
                           1) Description of each interest
22                         2) Amount of each interest
                           3) Dates each interest held
23                         4) Dates and manner of disposal of each interest
24

25

     Application-3                                           SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
                                                                 WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159



       20-01507-FPC7        Doc 15    Filed 09/23/20   Entered 09/23/20 14:42:46                      Pg 3 of 5
     E.      That appointee has or presently represents an equity security holder as defined
 1
             by 11 U.S.C. §101(17)?       YES        NO, If yes, provide the following and any
 2
             other relevant information as to each such equity security holders:

 3                          1) Name of holder
                            2) Dates, capacity and scope of representation
 4                          3) Actual or possible conflicts according to any applicable code or
                     rules of professional conduct, including discussion as to any waivers
 5                   received or given.
 6
     F.      That appointee is or has been an insider as defined by 11 U.S.C. §101(31)?
 7           YES        NO, If yes, fully explain and provide any and all relevant information
             pertaining thereto.
 8
     G.      That appointee has or presently represents an insider as defined by 11 U.S.C.
 9           §101(31)?      YES        NO, If yes, provide the following and any other relevant
             information pertaining thereto as to each such insider:
10

11
                            1) Name
                            2) Dates, capacity and scope or representation
12                          3) Actual or possible conflicts according to any applicable code or
                     rules of professional conduct, including discussion as to any waivers
13                   received or given.

14   H.      That appointee has or presently represents the Debtor?       YES        NO, If
             yes, provide the following and any other relevant information pertaining thereto:
15

16                          1) Name
                            2) Dates, capacity and scope or representation
17                          3) Actual or possible conflicts according to any applicable code or
                     rules of professional conduct, including discussion as to any waivers
18                   received or given.
19
     I.      That appointee has had or has participated in any transaction with the Debtor,
20
             whether or not such transaction involved representation of the Debtor?
             Transactions include, but are not limited to any actions under 11 U.S.C. §329(a)
21           and FRBP §2017(a), involving payments, retainers, set-offs, security
             agreements, liens, gifts or indentures as defined by 11 U.S.C. §101(28).    YES
22              NO, If yes, provide the following and any other relevant information
             concerning each such transaction:
23
                           1) Names of all parties involved
24
                           2) Dates and description
25                         3) Amounts involved if applicable

     Application-4                                             SOUTHWELL & O'ROURKE, P.S.
                                                                  A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
                                                                 WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159



          20-01507-FPC7     Doc 15    Filed 09/23/20   Entered 09/23/20 14:42:46                       Pg 4 of 5
                           4) Reason for transaction
 1

 2
     J.      That appointee has received or has been promised compensation from Debtor or
             some other entity for services rendered or to be rendered in this case? YES
 3              NO, If yes, provide the following and any other relevant information
             concerning each such payment or promise.
 4
                           1) Name of payor or promisor
 5                         2) Status of payor or promisor
                           3) Relationship between Debtor and payor or promisor
 6
                           4) Date of payment or promise
 7                         5) Amount of payment or promise
                           6) Basis for payment or promise
 8                         7) Location or disposition of any monies received

 9   K.      That appointee has caused to be conducted an internal conflicts check in regard
             to representation of other clients as required by any code or rules of professional
10
             conduct?        YES         NO, If yes, state results, if no, state why it was not
11
             done.

12           No conflicts exist.

13           DATED this 23rd day of September, 2020.

14
                                                       /s/ Kevin O’Rourke
15
                                                       KEVIN O’ROURKE, WSBA #28912
16                                                     Trustee

17          I, the undersigned appointee, do hereby state under penalty of perjury that I have
     read the above-representations and verify that they are true and accurate and that they
18   disclose all material facts required to the best of my knowledge and belief.
19
             DATED this 23rd day of September, 2020.
20
                                                       SOUTHWELL & O’ROURKE, P.S.
21

22                                                     BY: /s/ Kevin O’Rourke
                                                           KEVIN O’ROURKE, WSBA #28912
23                                                         421 W. Riverside Ave., Ste 960
                                                           Spokane, WA 99201
24
                                                           (509) 624-0159
25

     Application-5                                           SOUTHWELL & O'ROURKE, P.S.
                                                                A PROFESSIONAL SERVICE CORPORATION
                                                                     ATTORNEYS AT LAW
                                                                 SUITE 960, PAULSEN CENTER
                                                                WEST 421 RIVERSIDE AVENUE
                                                                SPOKANE, WASHINGTON 99201
                                                                  TELEPHONE (509) 624-0159



          20-01507-FPC7     Doc 15   Filed 09/23/20    Entered 09/23/20 14:42:46                     Pg 5 of 5
